Per Curiam.
This is an application for a writ of review directed to the above-named respondents. It appears that there was pending in said superior court an action wherein Ellen M. Smith was plaintiff and James Clayton Smith and ICate Smith, his wife, were defendants; that, while such action was so pending undetermined and before trial, a stipulation signed by both parties was filed in said court, requesting that said action be dismissed, and a motion to dismiss said action was made by the parties. The attorney for the plaintiff, not having been consulted with reference to said stipulation and motion, opposed the same. Prior to the filing of said stipulation and motion, the defendants’ attorney had made a motion requiring the attorney for plaintiff to show his authority for appearing in said action as attorney for plaintiff. This matter came on for hearing before the respondent judge above named, who,, after the hearing, made a finding to the effect that the plaintiff’s said attorney was duly authorized to appear in her favor in said action. The motion to dismiss the action, based upon the stipulation as aforesaid, was by said judge denied. The writ is sought to review this action of the judge and court.
Respondent appears and demurs to the petition and objects to the issuance of the writ. It is urged that the refusal of the court and judge to dismiss said action cannot be reviewed in this kind of a proceeding. The statute, Bal. Code, § 57él (P. C. §' 1396), provides that the writ shall be granted “to correct any erroneous or void proceeding, or a proceeding not according to the course of the common law, and there is no appeal, nor in the judgment of the court any plain, speedy and adequate remedy at law.” The majority of the judges are *510of the opinion that the order sought to be reviewed is not a final determination of the cause, and for that reason not reviewable in this manner.
The writ is therefore denied.